Case 1:17-cv-00050-IMK-MJA Document 147 Filed 10/18/18 Page 1 of 7 PageID #: 2635



                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   CLARKSBURG DIVISION


 ARNOLD K. RICHARDS and
 MARY L. RICHARDS, his wife,

 Plaintiffs,

 v.                                                               Civil Action No. 1:17-CV-50-IMK

 EQT PRODUCTION COMPANY,
 A Pennsylvania Corporation,

 Defendant.



         PLAINTIFFS’ MOTION FOR STATUTORY PREJUDGMENT INTEREST
      ON JURY VERDICT AND DIRECTED VERDICT AND MEMORANDUM OF LAW
                          IN SUPPORT OF THE SAME


        Come now the Plaintiffs, ARNOLD K. RICHARDS and MARY L. RICHARDS, by their

 counsel, SCOTT A. WINDOM, ESQ., and RODNEY C. WINDOM, ESQ., and move the Court to

 award prejudgment interest on the jury verdict and directed verdict in this matter. In support of their

 motion, the Plaintiffs state as follows:



                                               STATEMENT OF FACTS



        The oil and gas leases that are the subject of this litigation were entered into in 1951 by the

 parties’ predecessors in title. Until January, 2017, royalties paid for wells drilled pursuant to the 1951

 leases were paid without deduction for post-production costs or severance taxes. However, beginning

 in January, 20171, EQT Production [“EQT”] began deducting both post-production costs and


        1
            The January, 2017 royalty statements included production volumes of gas from November, 2016.
Case 1:17-cv-00050-IMK-MJA Document 147 Filed 10/18/18 Page 2 of 7 PageID #: 2636



 severance taxes from the Richardses’ royalty payments. Arnold Richards testified at trial that he

 contacted EQT in January, 2017, to dispute the deductions but EQT refused to refund the same.


        Thereafter, Arnold Richards and Mary Richards filed their Complaint in the Circuit Court of

 Ritchie County, West Virginia, on February 27, 2017, alleging, inter alia, a breach of contract by

 EQT Production Company. In their prayer for relief the Richardses sought an award of both

 prejudgment interest and post judgment interest. Thereafter, on April 3, 2017, the Defendant filed its

 notice of removal [Dkt. No. 1] to this Court based upon diversity of the parties and the amount in

 controversy.


        The case ultimately proceeded to trial on September 18, 2018. At the close of evidence, the

 Plaintiffs moved for directed verdict for the improper deduction of severance taxes from their

 royalties paid on EQT’s horizontal gas wells. The Court granted that motion and directed a verdict

 in favor of the Plaintiffs in the amount of Forty Two Thousand, Five Hundred Forty Dollars and

 Eighty-Three Cents ($42,540.83) with post judgment interest at the rate of 2.56% per annum [Dkt.

 No. 137]. The Court did not award prejudgment on the directed verdict at that time.


        Thereafter, the jury deliberated and, after considering the evidence in the case, returned a

 verdict in favor of the Plaintiffs in the amount of One Hundred Ninety One Thousand, Nine Hundred

 Ninety Eight Dollars and Sixty-One Cents ($191,998.61) [Dkt. No. 134]. The Judgment on the jury

 verdict also included post judgment interest at the rate of 2.56% per annum [Dkt. No. 138] but no

 prejudgment interest was awarded at the time the judgment was entered.




                                                   2
Case 1:17-cv-00050-IMK-MJA Document 147 Filed 10/18/18 Page 3 of 7 PageID #: 2637



                                                       ARGUMENT


 1.      Where the Cause of Action is Removed to Federal Court Because of Diversity of
         Citizenship, Prejudgment Interest is Determined by West Virginia Code § 56-6-31.


         EQT removed this case to Federal Court because of diversity of citizenship (Dkt. No. 1]. In

 U.S. v. Dollar Rent A Car Sys. Inc., 712 F.2d 938 (1983), the Fourth Circuit noted, “[c]ourts have

 held that state law applies to questions involving prejudgment interest in diversity cases.” [Citations

 omitted]. That same Court also noted, “There is Fourth Circuit authority for the proposition that, in

 appropriate cases, the rate of prejudgment interest should be determined, not according to the legal

 rate provided by state statute, but at a rate that would compensate the plaintiff for the delay in

 recovering damages. In these cases, however, either the rate set by the appellate court was less than

 the state's legal rate of interest or the trial court was instructed to set a rate not greater than the

 maximum allowed by the law of the forum state. Clarke Baridon, Inc. v. Merritt-Chapman and Scott

 Corp., 311 F.2d 389, 399 (4th Cir.1962); Montgomery Ward & Co. v. Collins Estate, 268 F.2d 830,

 839 (4th Cir.1959); E.I. du Pont de Nemours & Co. v. Lyles & Lang Construction Co., 219 F.2d 328,

 342 (4th Cir.1955), cert. denied 349 U.S. 956, 75 S.Ct. 882, 99 L.Ed. 1280. See also M.B.A.F.B.

 Federal Credit Union v. Cumis Insurance Society, 507 F.Supp. 794, 798–799 (D.S.C.1981), aff'd 681

 F.2d 930 (4th Cir.1982).” Id. at FN7.


         Similarly, in Hitachi Credit Am. Corp. v. Signet Bank, 166 F.3d 614 (4th Cir. 1999), the Fourth

 Circuit, citing U.S. v. Dollar Rent A Car Sys. Inc., held that, “[state]2 law governs the award of

 prejudgment interest in a diversity case.” Id. at 633. It stands to reason then that West Virginia law

 would likewise govern the award of prejudgment interest in this West Virginia diversity case.



         2
          The Hitachi Credit Am. Corp. case was from Virginia and the Fourth Circuit’s opinion noted that Virginia law
 would apply to that particular matter.


                                                          3
Case 1:17-cv-00050-IMK-MJA Document 147 Filed 10/18/18 Page 4 of 7 PageID #: 2638



 2. Pursuant to West Virginia Code § 56-6-31, the interest rate for this cause of action would
    be the rate set by the West Virginia Supreme Court of Appeals on judgments and decrees
    that was in effect in 2017.


    W. Va. Code § 56-6-31 states in pertinent part:


        “(a) Except where it is otherwise provided by law, every judgment or decree for the
        payment of money, whether in an action sounding in tort, contract, or otherwise,
        entered by any court of this state shall bear simple, not compounding, interest,
        whether it is stated in the judgment decree or not.

        (b) Prejudgment -- In any judgment or decree that contains special damages, as
        defined below, or for liquidated damages, the court may award prejudgment interest
        on all or some of the amount of the special or liquidated damages, as calculated
        after the amount of any settlements. Any such amounts of special or liquidated
        damages shall bear simple, not compounding, interest. Special damages include lost
        wages and income, medical expenses, damages to tangible personal property and
        similar out-of-pocket expenditures, as determined by the court. If an obligation is
        based upon a written agreement, the obligation bears prejudgment interest at the rate
        and terms set forth in the written agreement until the date the judgment or decree is
        entered and, after that, the judgment interest is the same rate as provided for below
        in subsection (c) of this section.

        (1) Notwithstanding the provisions of section five, article six, chapter forty-seven of
        this code, the rate of prejudgment interest is two percentage points above the Fifth
        Federal Reserve District secondary discount rate in effect on January 2, of the year
        in which the right to bring the action has accrued, as determined by the court and
        that established rate shall remain constant from that date until the date of the
        judgment or decree, notwithstanding changes in the federal reserve district discount
        rate in effect in subsequent years prior to the date of the judgment or decree:
        Provided, That the rate of the prejudgment interest may not exceed nine percent
        per annum or be less than four percent per annum. The administrative office of the
        Supreme Court of Appeals shall annually determine the prejudgment interest rate to
        be paid upon judgment or decrees for the payment of money and shall take
        appropriate measures to notify the courts and members of the West Virginia State
        Bar of the rate of interest in effect for the calendar year in question. Once the rate of
        prejudgment interest is established as provided in this section, that established rate
        shall remain constant for the prejudgment interest for that particular judgment or
        decree, notwithstanding changes in the Federal Reserve District discount rate in
        effect in subsequent years…


        …(d) Amendments to this section enacted by the Legislature during the 2017 regular
        session become effective January 1, 2018.”




                                                    4
Case 1:17-cv-00050-IMK-MJA Document 147 Filed 10/18/18 Page 5 of 7 PageID #: 2639



          According to W. Va. Code § 56-6-31, the rate of prejudgment interest must be established for

 “the year in which the right to bring the action has accrued.” In this matter, the right to bring the

 action accrued—and the case was actually filed—in 2017 when the improper deductions were first

 taken from the Richardses’ oil and gas royalties. The Administrative Office of the Supreme Court of

 Appeals of West Virginia set the 2017 interest rate at seven percent (7%)3. See press release from

 the Administrative Office of the Supreme Court of Appeals of West Virginia attached hereto as

 “Exhibit 1”.



          Although the prejudgment interest statute was later amended during a special session of the

 West Virginia Legislature in 2017, the interest rate for this particular cause of action was already

 established by the Administrative Office of the Supreme Court of Appeals of West Virginia at seven

 percent (7%). In fact, the 2018 version of the prejudgment interest statute states, “Once the rate of

 prejudgment interest is established as provided in this section, that established rate shall remain

 constant for the prejudgment interest for that particular judgment or decree, notwithstanding changes

 in the Federal Reserve District discount rate in effect in subsequent years 4.” Thus, the 2017

 amendments to W. Va. Code § 56-6-31, enacted after this matter was already filed, would not reduce

 the rate of prejudgment interest in this particular cause of action.


 3. Provisions of West Virginia Code § 56-6-31 are mandatory and must be calculated from
    the date on which the cause of action accrued.

     “A decree which provides that a judgment for the payment of money shall not bear interest

 violates Section 31, Article 6, Chapter 56, Code, 1931, and is, in that respect, invalid.” Syl. Pt. 4,


          3
            The minimum amount of prejudgment interest in effect at the time the right to bring this action accrued was
 seven percent (7%). After the instant civil action was filed, this particular section of the West Virginia Code was amended
 to reduce the required minimum amount of prejudgment interest to four percent (4%).
          4
            The prior (2006) version of W. Va. Code § 56-6-31 contained similar language in subsection (a) that the interest
 shall be “at the rate in effect for the calendar year in which the right to bring the same shall have accrued.”


                                                             5
Case 1:17-cv-00050-IMK-MJA Document 147 Filed 10/18/18 Page 6 of 7 PageID #: 2640



 Rakes v. Ferguson, 147 W. Va. 660, 130 S.E.2d 102 (1963). “Under W. Va. Code, 56–6–31, as

 amended, prejudgment interest on special or liquidated damages is recoverable as a matter of law and

 must be calculated and added to those damages by the trial court rather than by the jury.” Syl. Pt. 1,

 Grove By & Through Grove v. Myers, 181 W. Va. 342, 382 S.E.2d 536 (1989). “Under W. Va. Code,

 56–6–31, as amended, prejudgment interest on special or liquidated damages is calculated from the

 date on which the cause of action accrued….” Id. at Syl. Pt. 2.


        The Richardses’ cause of action accrued on or about January 15, 2017. The prejudgment

 interest rate in effect in January, 2017, was seven percent (7%) and the Richardses are entitled to

 prejudgment interest at that rate on both the jury verdict and the directed verdict.


                                            CONCLUSION


        WHEREFORE, the Plaintiffs move this honorable Court to enter orders awarding

 prejudgment interest at the foregoing rate in the amounts of $22,571.67 for the jury verdict; and,

 $5,001.17 for the directed verdict.


                                               ARNOLD K. RICHARDS and
                                               MARY L. RICHARDS, husband and wife,
                                                Plaintiffs,
                                               By Counsel.


 /s/ Scott A. Windom________________
 SCOTT A. WINDOM, ESQ.
 WVSB 7812
 RODNEY C. WINDOM, ESQ.
 WVSB 4091
 Windom Law Offices, PLLC
 101 East Main Street
 Harrisville, WV 26362
 Telephone: (304) 643-4440
 Facsimile: (304) 643-2947
 COUNSEL FOR THE PLAINTIFFS



                                                    6
Case 1:17-cv-00050-IMK-MJA Document 147 Filed 10/18/18 Page 7 of 7 PageID #: 2641



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               CLARKSBURG DIVISION

 ARNOLD K. RICHARDS and
 MARY L. RICHARDS, his wife,

 Plaintiffs,

 v.                                                      Civil Action No. 1:17-CV-50-IMK

 EQT PRODUCTION COMPANY,
 A Pennsylvania Corporation,

 Defendant.

                                  CERTIFICATE OF SERVICE

        I, Scott A. Windom, Counsel for Plaintiffs, Arnold K. Richards and Mary L. Richards, do
 hereby certify that I have served a true and accurate copy of the foregoing “Plaintiffs’ Motion for
 Statutory Prejudgment Interest on Jury Verdict and Directed Verdict and Memorandum of Law in
 Support of the Same” on the following this 18th day of October, 2018, by using the CM/ECF system
 which will send notification of such filing to the following CM/ECF participants:


                         David K. Hendrickson
                         Barbie Samples
                         HENDRICKSON & LONG PLLC
                         214 Capitol St.
                         Charleston, WV 25301
                         304-346-5500 (Main) 304-346-5515 (Fax)
                         daveh@handl.com
                         bsamples@handl.com

 /s/ Scott A. Windom________________
 SCOTT A. WINDOM, ESQ.
 WVSB 7812
 RODNEY C. WINDOM, ESQ.
 WVSB 4091
 Windom Law Offices, PLLC
 101 East Main Street
 Harrisville, WV 26362
 Telephone: (304) 643-4440
 Facsimile: (304) 643-2947
 COUNSEL FOR THE PLAINTIFFS

                                                  7
